              Case 1:18-cv-07239-KMW Document 13 Filed 11/10/20 Page 1 of 2

                                                                       USDCSDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORI<.                                        DOC #: - - - - - -- -
--------------------------------------------------------X              DATEFILED: 11/1 0/2-01,,0
JOSE ANTONETTI

                                      Petitioner,
                                                                               02-CR-1232 (KMW)
                    -against-                                                  18-CV-7239 (KMW)
                                                                                       ORDER
UNITED STATES OF AMERICA,

                                       Respondent.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

          On October 29, 2003, Petitioner Jose Antonetti pleaded guilty to three counts contained in

the indictment in United States v. Antonetti (02-CR-1232).                    Counts One and Three charged

Antonetti with conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951, and

Count Two charged him with brandishing a firearm during a crime of violence, in violation of 18

U.S.C. § 924(c).         The§ 924(c) charge was predicated on one of the Hobbs Act conspiracy

charges.       On June 1, 2004, Antonetti was sentenced to 77 months' imprisonment on the Hobbs

Act conspiracy charges and 84 months' imprisonment on the § 924(c) charge, to be served

consecutively.

           On June 4, 2018, Antonetti, proceeding prose, filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2255 (ECF No. 47 1), opening the civil docket 18-CV-7239.                      Due to an

error in the filing of the petition, Antonetti also filed supplemental motions that assert

substantially identical grounds for relief as the initial petition.               (ECF Nos. 51, 52.)

           On September 30, 2019, Antonetti filed a supplemental brief, in which he argued that his

conviction on the§ 924(c) charge could not stand under the Supreme Court's decision in United




    1   All references to Petitioner's electronic docket refer to Petitioner's criminal docket.
          Case 1:18-cv-07239-KMW Document 13 Filed 11/10/20 Page 2 of 2



States v. Davis, 139 S. Ct. 2319 (2019).   (ECF No. 59.)   On August 3, 2020, the Government

informed the Cowt that it agrees with Antonetti that his conviction on the § 924(c) charge is

invalid under Davis.   (ECF No. 62.)

        Accordingly, on August 10, 2020, the Court issued an Order appointing CJA counsel for

the purpose of advising Antonetti in advance of and during resentencing; ordering the submission

of a Supplemental Presentence Investigation Report and sentencing submissions by Antonetti and

the Government; and setting a resentencing hearing, at which time the Government would

consent to the vacatur of the §924(c) charge and the Court would resentence Antonetti on the

remaining two counts of conviction.    (ECF No. 63.)

        On October 21, 2020, the Cowt vacated Antonetti's sentence on the§ 924(c) charge

(Count Two) and, on Counts One and Three, imposed a new sentence of 105 months (which is a

sentence of time served).   (ECF No. 71.)    An amended judgment was entered on November 3,

2020.    (ECF No. 72.)

                                           CONCLUSION

        In light of the above, Antonetti's motion pursuant to 28 U.S.C. § 2255 and the related

supplemental motions are DENIED as moot.        The Clerk of Court is respectfully directed to

terminate the motions on criminal docket 02-CR-1232 (ECF Nos. 47, 51, 52).

        The Clerk of Court is hereby directed to terminate civil docket 18-CV-7239 and to send to

the parties appeal instructions.



        SO ORDERED.

 Dated: New York, New York
        November 10, 2020
                                                               KIMBA M. WOOD
                                                            United States District Judge




                                                  2
